UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO. COMMISSION FILE NO. 000-24547 SCIENTIFIC LEARNING CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-3234458 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 300 Frank H. Ogawa Plaza, Suite 600 Oakland, CA 94612 510-444-3500 (Address of Registrant’s principal executive offices, including zip code, and telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, par value $0.001 per share NASDAQ Global Market Securities registered pursuant to Section 12 (g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes: o No: x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes: oNo: x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: x No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: xNo: o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. (See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: o No: x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based upon the closing sale price of the Common Stock on June 30, 2010 as reported on the Nasdaq Global Market was approximately 59,431,062. Shares of Common Stock held by each director and executive officer and certain persons who owned 5% or more of the registrant's outstanding Common Stock on that date have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 28, 2011 the Registrant had outstanding 18,712,184 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Registrant's 2011 Annual Meeting of Stockholders are incorporated by reference in Part III. TABLE OF CONTENTS PART I PAGE NO. Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Removed and Reserved 12 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 26 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A. Controls and Procedures 48 Item 9B. Other Information 49 PART III Item 10. Directors and Executive Officers and Corporate Governance 50 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accountant Fees and Services 50 PART IV Item 15. Exhibits and Financial Statement Schedules 51 SIGNATURES 52 Table of Contents Forward Looking Statements Some of the statements contained in this Annual Report on Form10-K are forward-looking statements that involve risk and uncertainties. The statements contained in this Annual Report on Form10-K that are not purely historical are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including, without limitation, statements regarding our expectations, beliefs, intentions or strategies regarding the future. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “intends,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are subject to known and unknown risks, uncertainties and other factors, which may cause our actual results to differ materially from those implied by the forward-looking statements. Important factors that may cause actual results to differ from expectations include those discussed in this Annual Report on Form 10-K in Item 1A – “Risk Factors”. All forward-looking statements included in this Annual Report on Form10-K are based on information available to us on the date thereof, and we assume no obligation to update any such forward-looking statements. PART I ITEM 1. BUSINESS Overview We create educational software that accelerates learning by applying proven research on how the brain learns. Our results, demonstrated in approximately 250 research studies, show that learners who use our products can realize achievement gains of 1 - 2 years in as little as 8 - 12 weeks and maintain an accelerated rate of learning even after product use ends. Learners have used our software products, which apply “Brain Fitness” principles to the areas of reading and learning nearly 3 million times.We provide our offerings primarily to U.S. K-12 schools and also to parents and learning centers, and in more than 40 countries around the world. We are highly differentiated because of our foundation in and continuous incorporation of research-based learning approaches. The fact that the learning brain can improve through exercise - the concept of brain fitness - led us to create a novel approach to learning. Our focus on results continues in our emphasis on generating rigorous proof that our products produce substantial improvements for different types of readers in a variety of settings. At December 31, 2010, approximately 250 efficacy studies, including randomized controlled trials and longitudinal studies representing results from approximately 95,000 aggregate participants, demonstrated the academic gains achieved through our products. These studies show gains for students at all K-12 grade levels, for at-risk students, special education students, English language learners, Title One (low income, under achieving) students, and a variety of other demographic groups. Gains have been demonstrated throughout the United States and in ten other countries. Studies show that these gains endure over time. Our technology leverages a scalable approach to effectively and consistently deliver individualized training to a large number of students simultaneously. Our Fast ForWord educational software products are now available on our browser-based SciLEARN Enterprise software platform. The SciLEARN Enterprise platform meets the needs of institution and district-wide installations by providing scalability, remote access, centralized database, and ease of administration and support for multiple campuses. Markets Our products are available worldwide to educational institutions, speech and language clinics, learning centers and parents. United States K-12 Market Our sales are concentrated in K-12 schools in the United States, which in 2010 were estimated to total nearly 117,000 schools serving approximately 54million students in over 14,000 school districts. Purchasing decisions for our products are made primarily by district level administrators. In each of the last three fiscal years, the U.S. K-12 sector has represented approximately 90% of our sales. We market our products primarily as a learning acceleration solution, to be used as a technology supplement to existing curriculum materials, at both the elementary and secondary school levels to improve reading and learning. Despite a national focus on reading and increased school district accountability, independent evaluations of student performance have demonstrated little improvement in reading results. According to the U.S. Department of Education (USDE), in 2009, 67% of fourth graders in the United States were not “proficient”in reading and 33% performed belowthe” basic” level. Between 2007 and 2009, there was no change in average 4th grade reading scores. 1 Table of Contents United States K-12 public schools are funded primarily through state and local tax revenues, but also receive funding from the federal government through a variety of programs, many of which target children who are poor and/or are struggling academically. The funding for a substantial portion of our K-12 sales has historically come from federal sources, in particular IDEA (special education) and Title One funding.The federal law governing these programs is scheduled for reauthorization, and there is much discussion about potential changes.While the American Recovery and Reinvestment Act provided for substantial temporary increases in federal programs, those increases are expiring in 2011.State and local school funding for schools continues to be significantly impacted by decreases in tax revenues due to the recent recession. While education spending remains an important priority for states, many states have reduced their funding to schools, resulting in teacher layoffs and program restrictions. According to Simba’s Publishing for the Pre K – 12 Market 2010 – 2011 the educational materials market declined in 2009 by 5.5% driven primarily by an over 20% decrease in spending on new textbooks. This same report forecasts a slow recovery driven by demand for technology based solutions that cost-effectively scale and improve performance for all learners. Other Markets In addition to selling to K-12 schools, we also sell to and through private practice professionals and learning centers. These speech and language and other professionals recommend the use of our products to appropriate clients and then supervise the use of the software, often in connection with their other services. In 2010, over 400 non-school professionals and entities in the United States and Canada (North America) offered our products. In 2009, we began selling web based products and tutoring services directly to parents. These products are designed to meet the needs of learners who want to “stay ahead” or “catch up” and are delivered via a SaaS (software as a service) model. Sales to countries other than the United States and Canada are a small but growing part of our business, which we serve though a network of value-added representatives to serve these markets. During 2010, products were marketed to customers in 45 countries. As of December31, 2010, we were represented by 24 value-added representatives. Our strategy for international markets thus far has been conservative, so that we do not divert resources from our U.S. K-12 market. However, we believe the potential international opportunity is significant. Outside of North America, our products are used in three primary applications: (1) in tutoring and learning centers to strengthen academic skills, (2) by clinical professionals with impaired children, and (3) assisting in the acquisition of English as a second language. About one-fourth to one-third of the worldwide population now understands and speaks English to some degree, and English is the international language of business, travel, and diplomacy. While our products do not provide all the components necessary to teach English to non-native speakers, they have been demonstrated to be extremely effective in assisting in English language instruction, through building the necessary underlying cognitive, acoustic processing, phonological and other skills needed to learn and speak English fluently. Historically, the majority of our sales have been large transactions from U.S. K-12 school districts. In the recent economic downturn, it has been more challenging to close large transactions as district leaders feel pressure to fund only basic infrastructure needs. Our current technology development activities are focused on building a robust and scalable technology platform that will support on-demand access and allow us to rapidly add new types of student exercises. We believe that this new platform will allow us to better address both the U.S. K-12 market and the international, consumer and virtual school markets. As our model becomes more diversified, we expect to become less big deal dependent and to significantly increase our subscription base with more predictable transactions and recurring revenue. Products Our products unify proven curriculum with brain fitness exercises, thereby accelerating the learning process and resulting in enduring gains. We build learning capacity by systematically and rigorously exercising the brain to develop the cognitive and reading skills required for lifelong learning success.Our products apply learning principles that have been established though neuroscience and cognitive research as critical to learning new tasks:frequency and intensity of exercises, adaptivity to the students’ individual performance, timely motivation and simultaneous development of multiple skills. Fast ForWord products Our flagship Fast ForWord family of products consists of three product series – the Language Series, the Literacy Series and the Reading Series. 2 Table of Contents The Fast ForWord Language and Literacy Series The Fast ForWord Language series for elementary learners and the Literacy series for adolescent learners build foundational reading and language skills to help districts move below grade level learners to be successful learners in the general classroom.The products in this series are Fast ForWord Language v2, Fast ForWord Language to Readingv2, Fast ForWord Literacy and Fast ForWord Literacy Advanced. The exercises in the Fast ForWord Language v2 product specifically focus on oral language comprehension and listening, including phonological awareness, listening accuracy and comprehension, working memory, and familiarity with language structures.The content and exercises of the Literacy product are similar to those of Language v2, but have been adapted to maximize impact for adolescents and English language learners.These products use acoustically modified speech, which stretches and emphasizes particular sounds in an adaptive manner, to help children learn to quickly isolate and recognize individual speech sounds, an underlying skill critical to reading. The Fast ForWord Language to Reading v2 product helps students make the link between spoken and written language, using exercises that focus on listening comprehension, sound letter recognition, phonological awareness, beginning word recognition and English language conventions.TheLiteracy Advanced software includes content and exercises similar to those in the Fast ForWord Language to Reading with a user interface is designed to appeal to adolescents, emphasizing phonemic awareness, decoding, word recognition, sequential and inferential comprehension and the ability to sequence multi-step instructions. The FastForWord Reading Series The Fast ForWord Reading series of products builds learning capacity through developing cognitive skills using exercises focused on critical “reading to learn” abilities. The Reading Series exercises focus on phonemic awareness, phonics and decoding, spelling, vocabulary, fluency and comprehension.The Fast ForWord Reading series begins withReading Readiness, which prepares the student for reading, focusing on phonemic identification, categorization and blending, letter names, sound and letter correspondence, rapid letter/word recognition, and oral vocabulary.The series continues with levels 1 through 5, which focus on reading skills and tasks of increasing complexity.The exercises in the Reading 5 product carry a significant working memory load, as they build vocabulary, improve critical thinking and abstract reasoning, improve composition skills, and focus on accuracy, fluency and comprehension. Reading Assistant products Reading Assistant is a unique software tool that combines advanced speech verification technology with scientifically-based interventions to help elementary and secondary students strengthen their reading fluency, vocabulary and comprehension.Reading fluency is the ability of a student to read quickly enough to garner meaning from a text, and is reported to have a high correlation with overall reading proficiency. However, to become a fluent reader, students must frequently read aloud and receive timely feedback and assistance with their reading. Providing effective fluency training for all students is a challenge in the classroom because teachers do not have enough resources and/or time to give the consistent and rigorous one-on-one attention a child needs to improve his or her reading fluency. Reading Assistant addresses this problem by acting as a personal tutor. The program listens as a student reads aloud, monitoring for signs of difficulty and providing immediate feedback and assistance when a child is challenged by a word. Progress Tracker and Reading Progress Indicator products Progress Tracker, our Internet-based data analysis and reporting tool, analyzes student learning results to provide diagnostic and prescriptive intervention information and allows educators to track and report their students’ learning progress. Progress Tracker provides detailed reports at the student, classroom, school, and district level, and can be reported by subgroup, providing a tool for educators to analyze student progress towards required goals. Customers can configure the system to send automatic emails to parents, teachers, administrators or others to provide easy periodic updates. Progress Tracker also provides the ability to collect behavioral survey data from teachers and parents prior to and after product use. Reading Progress Indicator is a reliable and valid assessment of a student’s reading skills. It is designed to be quick and convenient to administer before and after product use, to rapidly demonstrate the effectiveness of our products. BrainSpark products and BrainPro services The BrainSpark products and BrainPro services are based on our flagship Fast ForWord family of products. The BrainSpark productsare targeted at learners ages five through thirteen who are at or above grade level and want to improve their overall learning potential. BrainSpark is cross-training for the brain, the products exercise two or more “learning muscles” within each game exercise. The BrainSpark products can be purchased directly online and accessed via a web-browser from a computer. 3 Table of Contents BrainPro is targeted at learners who are below grade level and want to catch up. BrainPro learners access our Fast ForWord family of products from home and work with a certified tutor remotely. The BrainPro tutor is responsible for defining a customized program and goals and helping the learner achieve progress toward the learning goals with the help of the parents. Implementation To facilitate the brain changes that lead to enhanced learning, the learner needs to complete a set of learning tasks in a frequent, intense timeframe. To provide that intensity and frequency, we have established product use protocols for our Fast ForWord products that call for customers to use the products five days a week, between 30 and 90 minutes per day, for a period of generally between four and twelve weeks (depending on the student and the product). In addition, we have established a three day a week, thirty minute protocol for our Reading Assistant products. We encourage our customers to use the products with as many students as their scheduling and computer resources permit. License Terms We license our products in a variety of configurations to meet the customer’s needs. Schools typically purchase site or workstation licenses, which are available either as a perpetual license or for a limited term. Most customers also purchase implementation services, which we believe are important to encourage successful use of the products. Products licensed for administration by private practice professionals and parents are generally purchased on a per product per student basis.Products licensed by International VARs are generally purchased on a per student, per month subscription basis. Services and Support We believe that the training and implementation support provided by our service personnel is important to achieving appropriate product use in schools, where a limited school day and competing priorities makes it challenging for educators to devote the time and resources needed for a solid implementation. The Fast ForWord products employ neuroscience and research unfamiliar to many educators, and understanding these principles is critical to successful and sustained implementations. As of December 31, 2010, our service and support organization included 51 employees supplemented by 21 independent contractors who provide on-site customer training, consulting and technical services. The Customer Success team coordinates our service and support contacts with customers, providing one dedicated point of contact to work closely with our customers, helping them be successful at every stage of the product lifecycle. Services To facilitate effective implementation, we offer on-site product training, technical installation, implementation management, consulting, and Web-based synchronous and asynchronous professional development services. We also offer a Leadership and Accountability service focused at the district level, which provides administrators a detailed overview of the implementation at each of their schools, consulting on data analysis and interpretation, intervention and motivation strategies, connecting with classroom teachers and other topics of interest to the customer. We host user conferences and a spectrum of both live and web-based forums, workshops, and seminars for customers and prospective customers. At these gatherings, speakers provide information on advances in research on how the brain learns, and current customers offer actual case studies on how ourproducts impact student achievement. These sessions also provide our customerswith opportunities to network and develop informal support relationships. Support For customers who purchase our support services, we provide progress monitoring, software technical update releases, and extensive telephone, email, chat and web-based support. Our progress monitoring services provide customers proactive on-going remote monitoring of their students’ progress by our staff, with periodic out-bound contact tailored to the customer’s level of implementation success. Our Customer Connect Website provides extensive implementation and technical resources, together with Web-based seminars. 4 Table of Contents Warranty We generally provide a warranty that our software products operate substantially as described in the manuals and guides that accompany the software for a period of ninetydays. The warranty excludes damage from misuse, accident, and certain other circumstances. To date, we have not experienced any significant warranty expense. Sales and Marketing We sell to our principal market, K-12 school districts throughout the United States, primarily using a direct sales force. Our field sales personnel typically are experienced professionals with backgrounds in selling technology based curriculum products to the K-12 market. Most bring strong relationships with educators built over many years. To maximize our coverage of the K-12 market, we also employ an inside sales team to reach smaller and rural school districts and private schools. We also sell to K-12 schools in Canada using our inside sales team. We emphasize our highly differentiated message of “accelerating learning using brain fitness” through web-based marketing efforts to reach more educators quickly while targeting specific audiences with research results and success stories most relevant to their areas of responsibility and expertise. Another critical component of our sales and marketing strategy is our series of “brain events,” including virtual events, regional summits and national forums. These are company sponsored or co-sponsored events that provide us with a significant period of time in which to explain our unique approach and achievement results to top school administrators, helping them to establish a new vision for achieving student success in their districts and to build internal district consensus around their plan. Although our focus on improved sales force productivity also includes a balance of smaller sales with shorter cycles to get started in new accounts, the majority of our annual booked sales are from existing customers who have a year or more of positive experience with our programs, expanding to new sites and adding products and services to existing sites. We sell to clinical professionals and learning centers principally through direct marketing (mail, web and telesales) and conferences (both industry conferences and an annual forum we conduct ourselves). In 2009, we began selling directly to parents online with our e-learning offering, BrainSpark™, and our remote tutoring service, BrainPro™. We also maintain a network of independent value-added representatives outside North America. As of December31, 2010, we had relationships with 24 value-added representatives. To date, booked sales outside North America have not been significant. We are building this channel in response to the growing demand for English fluency around the world. We believe that Fast ForWord and Reading Assistant products offer unique value in quickly “rewiring” the brain for English. We also believe the international market has significant potential growth opportunities, and we are positioning to take advantage of these in the future. Competition Districts and schools employ a wide variety of learning programs and methods for their students. The market for supplemental and intervention educational products is fragmented and competitive, with no single company or product with a dominant market share. The critical factor for K-12 school districts is the perceived ability of the product to improve student performance. Attributes that influence the district’s assessment of this factor include the ability to deliver measurable improvements in student achievement, cost, reputation, existing relationships with customers, completeness of the product offering, ability to provide effective and efficient product implementation, and ability to work with the other components of the school curriculum. We believe that generally we compete favorably on the basis of these factors. Our patented products are highly differentiated by their proven results and focus on the development of learning capacity through improving brain fitness. We compete vigorously for available funding against other companies offering educational software and other language and reading programs, as well as with providers of traditional methods of teaching language and reading. Many of the companies providing these competitive offerings are much larger than us, are more established in the school market than we are, offer a broader range of products to schools, and have greater financial, technical, marketing and distribution resources than we do. Competitors may enter our market segment and offer actual or claimed results similar to those achieved by our products. In addition, although the traditional approaches to language and reading are fundamentally different from the approach we take; the traditional methods are more widely known and accepted and, therefore, represent significant competition for available funds. 5 Table of Contents Product Development; New Products The markets in which we compete are characterized by frequent product introductions and evolving educational standards and approaches. Our future success will depend in part on our ability to continue to enhance and update our existing products and to develop and successfully introduce new products. Our research and development expenses were approximately $7.9 million, $6.4 million and $7.0million for the years ended December31, 2010, 2009 and 2008, respectively. Additionally, we capitalize certain software development costs incurred subsequent to the establishment of technological feasibility and amortize those costs over the estimated lives of the related products. In 2010 and 2009, we capitalized $0.1 million and $1.0 million of costs, respectively, relating to new products that had reached technological feasibility. In 2008 costs incurred subsequent to the establishment of technological feasibility for new projects were not significant, and were charged to research and development expense. In 2010, we established a wholly-owned foreign subsidiary in Shanghai, China to provide research and development services to us, initially focused on Reading Assistant.As of December 31, 2010, 33 of our employees were engaged in research and development activities, which include product development, product management, and outcomes research. Development Strategy Over the past several years, our development efforts have focused on broadening our product solution and making our products more effective and easier to use in the school environment. Recently, our focus has been transitioning our products to a web-based platform. The first milestone in this effort was achieved in 2010 with the release of SciLEARN Enterprise, a browser-based platform hosted by the school district or learning institution. We plan to roll out a hosted offering that expands our per student licensing option to the broader U.S. K-12 market and that we believe will more effectively address newer markets outside U.S. K-12. Major Product Introductions Product Launch Year Fast ForWord Language Fast ForWord Language to Reading Away We Go! product family (predecessors to Fast ForWord Language Basics and Fast ForWord to Reading Prep) Fast ForWord Middle and High School (predecessor to Fast ForWord to Literacy) Fast ForWord Reading 3 (originally Fast ForWord Reading) Progress Tracker Fast ForWord Gateway Edition (new architecture of our major products that improved ease of use, added additional student content and provided additional Internet based capabilities) Fast ForWord Reading 4 Fast ForWord Reading 1 Fast ForWord Reading 2 Fast ForWord Language Basics Fast ForWord Reading Readiness (originally Fast ForWord Reading Prep) Fast ForWord Reading 5 Fast ForWord Literacy Fast ForWord Literacy Advanced Reading Progress Indicator addition to Progress Tracker Fast ForWord Language v2 Fast ForWord Language to Reading v2 Scientific Learning Reading Assistant v4.1.2 BrainSpark BrainPro Scientific Learning Reading Assistant Expanded Edition SciLEARN Enterprise Intellectual Property Our intellectual property strategy addresses both product technology and product concepts. Our policy is to protect our proprietary rights in our products and technology through a combination of patents, trademarks, copyrights, trade secret laws, confidentiality procedures, and contractual provisions. At December31, 2010, we held the rights to 82 issued patents and 21 pending applications. These include 58 issued U.S. patents and 14 pending U.S. applications that we own or co-own. We also held six issued patents from other countries and had seven applications pending abroad. We were the exclusive licensee under 11 issued U.S. patents, seven issued foreign patents. 6 Table of Contents Our U.S. patents relating to the Fast ForWord products expire between 2014 and 2026; the Reading Assistant patents expire in 2024. The 18 patents and applications that we license are owned by the Regents of the University of California, (“the Regents”), and Rutgers, the State University of New Jersey, and relate to the basic speech and sound modification and adaptive technology developed at those institutions. In 2010, approximately 60% of our product booked sales was derived from selling products that use the licensed inventions. This license is exclusive and extends for the life of the University patents, which expire in 2014, subject to the right of the Regents to terminate in case of default and our right to terminate at any time upon 60days written notice. If we were to lose our rights under this license, it would materially harm our business. This license requires payment of royalties based upon cumulative net booked sales of our products, subject to certain minimum royalty amounts. For the remainder of the license term, the minimum royalty payment is $150,000. In fiscal 2010, 2009 and 2008, we had approximately $0.5 million, $0.8 million and $0.8 million, respectively in royalty expense under the license. We also have 12 U.S. trademark registrations, including registrations for marks including “Fast ForWord,” our most important trademark. Posit Science Corporation In September 2003, we transferred certain of our technology to Posit Science Corporation, or PSC, for use in the healthcare field. PSC’s products based on our technology primarily focus on combating age-related cognitive decline and enhancing cognitive abilities as people age. The transaction included a license of the patents we own and certain software we developed, a sublicense of the patents we license from the universities, and the sale of some research related assets. All of the rights licensed to PSC are limited to a specified healthcare field and most of the licenses are exclusive in that field. For these rights, PSC paid us a one-time initial fee, issued us shares in PSC and has an ongoing royalty obligation. PSC has also agreed to cross-license any patents issued to PSC. We retain all rights to our technology outside of the specified healthcare field. Dr.Michael M. Merzenich, who is one of our founders and a former officer and director of ours, is also a founder, director and significant stockholder of PSC. Seasonality Our quarterly booked sales and revenue fluctuate seasonally, reflecting a number of factors including school purchasing practices, budget cycles and instructional periods. Historically, our booked sales have been lowest in the first quarter of the year and highest in the second or third quarter of the year. Backlog Our deferred revenue was approximately $21.9 million as of December31, 2010, and $22.2 million as of December31, 2009. These deferred revenues are primarily composed of the portion of multi-year sales, term-based sales, support and Progress Tracker sales not yet recognized as revenue, and professional development and technical services that have not yet been performed. Approximately $16.4 million of our deferred revenue as of December 31, 2010 is expected to be recognized within the next 12 months. Employees As of December 31, 2010 we had 212 full-time equivalent employees, compared to 201 at December 31, 2009. None of our employees are represented by a union or subject to collective bargaining agreements. General Scientific Learning is a Delaware corporation formed in 1997 and is a successor to Scientific Learning Principles Corporation, a California corporation. Our web address is www.scilearn.com. 7 Table of Contents Item 1A. Risk Factors RISK FACTORS The following factors as well as other information contained in this report should be considered in making any investment decision related to our common stock. If any of the following risks actually occurs, our business, financial condition and results of operations could be materially and adversely affected and the trading price of our common stock could decline. Sales of our products depend on the availability and extent of government funding for public school reading intervention purchases, which is variable and outside the control of both us and our direct customers. If such funding becomes less available, our public school customers may be unable to purchase our products and services on a scale or at prices that we anticipate, which would materially and adversely impact our revenue and net income. United States public schools are funded primarily through state and local tax revenues, which are devoted primarily to school building costs, teacher salaries and general operating expenses. Public schools also receive funding from the federal government through a variety of federal programs, many of which target children who are poor and/or are struggling academically. Federal funds typically are restricted to specified uses. The funding for a substantial portion of our K-12 sales typically comes from federal sources, in particular IDEA (special education) and Title One funding.The amount of this funding varies from time to time, as do the rules governing the use of this funding.The Elementary and Secondary Education Act is scheduled for reauthorization in 2011, and there is much discussion about potential changes to some controversial provisions in the No Child Left Behind Act of 2001.While the American Recovery and Reinvestment Act (ARRA) provided for substantial temporary increases in federal programs, that funding is scheduled to expire in September 2011.In addition, the federal budget deficit and competing federal priorities could adversely impact the ongoing level of federal education funding. A cutback in federal education funding or a change in the funding rules to allow general rather than restricted uses of the funding could have a materially adverse impact on our revenue. State and local school funding continues to be significantly impacted by decreases in tax revenues due to the recent recession. According to the Center on Budget and Policy Priorities, to balance their fiscal 2011 budgets, states faced fiscal year 2011 (generally, July 2010 through June 2011) gaps totaling $130 billion, or 20 percent of budgets in 46 states.The Center forecasts continuing state budget difficulties in fiscal year 2012 and beyond, because federal stimulus assistance is expiring, unemployment remains high and tax revenues typically lag economic growth.While education spending remains an important priority for states, it faces competition from demands for, among other things, relief for the unemployed and homeowners, and rising healthcare costs. Many states have reduced their funding to schools, resulting in teacher layoffs and program restrictions. A continued reduction in state tax revenues could have a materially adverse impact on our revenue. Our sales cycle tends to be long and somewhat unpredictable, which may result in delayed or lost sales, materially and adversely impacting our revenue and profitability. Like other companies in the instructional market, our sales to K-12 schools are affected by school purchasing cycles and procedures, which can be quite bureaucratic. The cost of many of our K-12 license packages requires multiple levels of approval in a political environment, which results in a time-consuming sales cycle that can be difficult to predict, particularly in a tight funding environment. When a district decides to finance its license purchase, the time required to obtain necessary approvals can be extended even further. In addition, sales to schools are subject to budgeting constraints, which may require schools to find available discretionary funds, obtain grants or wait until subsequent budget cycles. As a result, our sales cycle generally takes months and, in some cases, can take a year or longer. Therefore, we may devote significant time and energy to a particular customer sale over the course of many months, and then not make the sale when expected or at all. This can result in lost opportunities that can materially and adversely impact our revenue and operating results. It is difficult to accurately forecast our future financial results. This may cause us to fail to achieve the financial performance anticipated by investors and financial analysts, which could cause the price of our stock to decline. Our revenue and net income or loss are difficult to predict and may fluctuate substantially from quarter to quarter and from year to year. In 2010, we had a net loss of $9.7 million, which included a non-cash impairment charge of $3.9 million; in 2009, we had net income of $4.8 million; in 2008, we had a net loss of approximately $3.3 million. Our sales strategy has primarily emphasized district-level, multi-site transactions. The receipt or implementation of a single large order, or conversely its loss or delay, can significantly impact the level of sales booked and revenue recognized in a given quarter. This uncertainty is compounded by the fact that our various license and service packages have substantially differing revenue recognition periods. Even when the amount and timing of a transaction can be accurately projected, it may be difficult to predict which license package a customer will purchase. Our expense levels are based on our expectations of future revenue and are primarily fixed in the short term. We may not be able to adjust spending in a timely manner to compensate for any unexpected revenue shortfall, which could cause our net income to fluctuate unexpectedly. 8 Table of Contents Failure to achieve the financial results expected by investors and financial analysts in a given quarter could cause an immediate and significant decline in the trading price of our common stock. To grow our K-12 business, we need to increase acceptance of our products among K-12 education purchasers. Failure to do so would materially and adversely impact our growth prospects. Our Fast ForWord products use an approach that differs from the approaches that schools have traditionally used to address reading problems. In particular, our products, which are designed to develop the brain to process more efficiently, are based on neuroscience research and focus on building cognitive skills. These concepts may be unfamiliar to educators.K-12 educational practices are generally slow to change, and it can be difficult to convince educators of the value of a substantially different approach. In order to obtain the best student results from using our product, schools must follow a recommended protocol for Fast ForWord use, which requires at least 30 minutes per day out of a limited and already crowded school day. Our recommendation that schools follow a prescribed protocol in using our products may limit the number of schools willing to purchase from us. In addition, if our products are not used in accordance with the protocol, they may not produce the expected student results, which may lead to customer dissatisfaction and decreased revenue. Our products are generally implemented in a computer lab with a lab coach or teacher rather than in the classroom with the students’ regular classroom teachers. To reach a broader group of customers, encourage additional sales from existing customers and improve student achievement results, we need to better engage classroom teachers in the products’ implementation, in an effective and efficient manner. If we are unable to convince our market of the value of our significantly different approach and otherwise overcome the challenges identified above, our growth prospects could be materially and adversely impacted. If we determine that any of our intangible assets, including technology purchased in acquisitions, or goodwill are impaired, we would be required to take a charge to earnings, which could have a material adverse effect on our results of operations. We recorded a significant amount of goodwill and other intangible assets, such as core technology, related to our acquisition of the Soliloquy product line in January 2008.We periodically evaluate goodwill and all significant intangible assets for impairment.Because of our decision to migrate the core technology associated with the Reading Assistant product acquired from Soliloquy to a web-enabled delivery platform, we determined it was necessary to assess the recoverability of the asset group associated with generating Reading Assistant cash flows. Based on our impairment analysis, we incurred non-cash charges of $3.9 million related to the write-down of the Soliloquy core technology asset group in the fourth quarter of 2010. At December 31, 2010, after we recorded this impairment charge, we had $4.6 million of goodwill and $1.0 million of intangible assets.Significant judgments are required to estimate the fair value of our goodwill and intangible assets, including estimating future cash flows, projecting future sales, forecasting industry trends and market conditions, and making other assumptions. Changes in these estimates and assumptions could materially affect our impairment determinations, which could result in non-cash charges that would adversely affect our results of operations. We rely on studies of student performance results to demonstrate the effectiveness of our products. If the validity of these studies or the conclusions that we draw from them are challenged, our reputation could be harmed and our business prospects and financial results could be materially and adversely affected. We rely heavily on statistical studies of student results on assessments to demonstrate that our products lead to improved student achievement, which involves certain risks. For example, a school may fail to appropriately implement the products or adhere to the product protocol, resulting in a study that does not produce substantial student improvements. In addition, some studies on which we rely may be challenged because the studies use a limited sample size, lack a randomly selected control group, include assistance or participation from us or our scientists, or have other design characteristics that are not optimal. These challengers may assert that these studies are not sufficiently rigorous or free from bias, and may lead to criticism of the validity of the studies and the conclusions that we draw from them. Our sales and marketing efforts, as well as our reputation, could be adversely impacted if the studies upon which we rely to demonstrate the effectiveness of our products, or the conclusions we draw from those studies, are seen to be insufficient. We may not be able to develop new and improved products and services as needed to address changing market trends or emerging technologies in a timely and cost effective manner. We need to design, develop and introduce new and improved products and services on a cost effective basis and on a timeline that keeps pace with changing market trends and emerging technology developments.We have recently expanded our product development and product management groups, and we are planning important product improvements and new product launches in 2011.We may encounter unexpected difficulties developing new products and improvements that could delay our introduction of new products and services or cause their development to be more costly than planned.Additionally, our product changes may not receive the market acceptance we anticipate.If we fail to develop products and services cost effectively that respond to technology and market developments, we may lose market share and revenue, and our business could materially suffer. 9 Table of Contents We may not be successful in executing our transition to a new business model. We are completing the development of the technology platform for our on-demand offering, which we expect will allow us to better address both the international, consumer and virtual school markets, as well as the U.S. K-12 market we now principally serve. We expect this transition will make us less dependent on large US K-12 transactions, and will significantly increase the number of smaller, more predictable transactions and recurring revenue. In order to accomplish this, we will need to complete our product development in a timely manner and achieve acceptance with new types of customers. We may find our marketing and sales efforts in this market less effective or more expensive than we have planned. If we fail to achieve the level of new market acceptance that we expect, we may be unable to achieve our planned level of sales and revenue from these markets. If our operations are disrupted due to weaknesses in our technology infrastructure, our business could be harmed. Providing our products and services and conducting our general business operations both substantially rely on computer and network systems.Over the past several years, our computer and network systems became outdated, and we have experienced disruptions in both our customer and internal network services due to hardware failures.We have now modernized much of our hardware infrastructure, and are in the midst of a major upgrade to our business software platforms. In addition, our disaster recovery capability, while improved, does not permit us to recover immediately from certain sorts of disasters. We believe that our business is becoming increasingly dependent on our hardware and software infrastructure, and as a result, the reliability of our systems has become increasingly important.If our customer systems are disrupted, we may be required to issue credits, customers may elect not to renew their contracts or not to purchase additional licenses, we may lose sales to potential customers and we may be subject to liability. If our internal systems are disrupted, we may lose productivity and incur delays in product development, sales operations or other functions. If our products contain errors or if customer access to our web-delivered products and services is disrupted, we could lose new sales and be subject to significant liability claims. Because our software products are complex, they may contain undetected errors or defects, known as bugs. Bugs can be detected at any point in a product’s life cycle, but are more common when a new product is introduced or when new versions are released. We expect that, as we have experienced in the past, despite our testing, errors will be found in new products and product enhancements in the future. We plan to launch important products and product improvements in 2011. Many of our products and services rely on the World Wide Web in order to function. Unanticipated problems affecting our network systems, third party facilities, telecommunications or electricity supply could cause interruptions or delays in the delivery of that product. We have experienced problems due to power loss in the past, and we will continue to be exposed to the risk of access failure in the future. If there are significant errors in our products or problems with customer access to our Web-delivered products and services, we could be required to issue credits or we could experience delays in or loss of market acceptance of our products, diversion of our resources, decreases in expansions or renewals, injury to our reputation, increased service expenses or payment of damages. Our cash flow is highly variable and may not be sufficient to meet all of our objectives. We believe that cash flow from operations, together with our current cash and short-term investment balances, will be our primary source of funding for our operations during the next several years. During 2010, we used $4.2 million cash in operations, while in 2009 we generated $14.5 million in cash from operations and in 2008, used $3.7 million used in operating activities. Historically, we have used cash in our operations during the first half of the year and built cash in the second half. This pattern results largely from our seasonally low sales in the first calendar quarter, which reflects our industry pattern, and the time needed to collect on sales made towards the end of the second quarter. We maintain a credit line with Comerica Bank, with a limit of $7.5 million, expiring December 31, 2011. At December 31, 2010, no borrowing was outstanding under our credit line with Comerica, and we were in compliance with the covenants of the line. Borrowings under the line are subject to reporting covenants requiring the provision of financial statements to Comerica and financial covenants requiring us to maintain a minimum adjusted quick ratio of 1.15 and positive net worth. If we do not comply with the covenants, we risk being unable to borrow under the credit line. Funding our liquidity needs out of cash flow from operations will require us to achieve certain levels of booked sales, collections, and expenses. If we are unable to achieve sufficient levels of cash flow from operations, or are unable to obtain waivers or amendments from Comerica in the event we do not comply with our covenants, we would be required either to obtain debt or equity financing from other sources, or to reduce expenses. Reducing our expenses could adversely affect our operations. We cannot assure you that we will be able to secure additional debt or equity financing on acceptable terms, if at all. 10 Table of Contents Our new product development office in China exposes us to new risks, including those associated with currency exchange rates, Chinese government regulations and business practices, and intellectual property. We established a wholly-owned subsidiary in Shanghai, China during the second quarter of 2010. The new entity provides us with product development services.To date, substantially all of our operations have been located in the United States, and our sales outside the United States and Canada have been made in U.S. Dollars to local distributors. Because our new Shanghai subsidiary will conduct its operations in Chinese RMB, we will now have the risk of unexpected and possibly sudden increases in expenses caused by shifts in currency exchange rates. In addition, Chinese government regulations and business practices are quite different from those in the United States, and operating under those regulations and challenges may pose unexpected costs, delays or difficulties. Further, intellectual property protection is not as strong in China as in the U.S., and operating a product development group in China may increase our risk of infringement or misappropriation of our intellectual property by others. Claims relating to data collection from our user base may subject us to liabilities and additional expense. Schools and clinicians that use our products frequently use students’ names to register them in our products and enter into our database academic, diagnostic and/or demographic information about the students. In addition, the results of student use of our products are uploaded to our database. We have designed our system to safeguard this personally-identifiable information, but the protection of such information is an area of increasing public concern and significant government regulation, including but not limited to the Children’s Online Privacy Protection Act. If our privacy protection measures prove to be ineffective, we could be subject to liability claims for unauthorized access to or misuses of personally-identifiable information stored in our database. We may also face additional expenses to analyze and comply with increasing regulation in this area. We may not be able to compete effectively in the education market. The market in which we operate is very competitive. We compete vigorously for the funding available to schools, including against other software-based reading intervention products but also against print and service-based offerings from other companies and against traditional methods of teaching language and reading. Many of the companies providing these competitive offerings are much larger than we are, are more established in the school market than we are, offer a broader range of products to schools, have already offered more Web-based products, and have greater financial, technical, marketing and distribution resources than we do. In addition, although traditional approaches to language and reading are fundamentally different from our approach, the traditional methods are more widely known and accepted and, therefore, represent significant competition for available funds. If we lose key personnel or are unable to hire additional qualified personnel as necessary, we may not be able to achieve our business goals, which could materially and adversely affect our financial results and share price. We depend on the performance of our senior management, sales, marketing, development, research, educational, finance and other administrative personnel with extensive experience in our industry and with our Company. The loss of key personnel could harm our ability to execute our business strategy, which could adversely affect our financial results and share price. In addition, we believe that our future success will depend in large part on our continued ability to identify, hire, retain and motivate highly skilled employees who are in great demand. We cannot assure you that we will be able to do so. If we are unable to maintain our access to the intellectual property rights that we license from third parties, our sales and net income will be materially and adversely affected. Our most important products are based on licensed inventions owned by the University of California and Rutgers, the State University of New Jersey. These licensed patents expire in 2014.In 2010, we generated approximately 60% of our booked sales from products that use this licensed technology. We also have incorporated technology and content licensed from other third parties as part of our products and services. If we were to lose our rights under these licenses (whether through expiration of our exclusive license period, expiration of the underlying patent’s exclusivity, invalidity or unenforceability of the underlying patents, a breach by us of the terms of the license agreements or otherwise), such a loss of these licensed rights or a requirement that we must re-negotiate these licenses could materially harm our booked sales, our revenue and our net income. If we are unable to adequately protect our intellectual property rights or if we infringe on the rights of others, we could become subject to significant liabilities, need to seek licenses or lose our rights to sell our products. Our ability to compete effectively depends in part on whether we are able to maintain the proprietary aspects of our technology and to operate without infringing on the proprietary rights of others. It is possible that our issued patents will be found invalid or will not offer sufficient protection against competitors, that our trademarks will be challenged or infringed, or that our pending patent applications will not result in the issuance of patents. If others are able to develop similar products due to the expiration, unenforceability or invalidity of the underlying patents, the resulting competition could materially harm our sales. The Company historically has not registered its copyrights in the United States, which may make it difficult to collect damages from a third party that may be infringing a Company copyright. 11 Table of Contents In addition, we could become party to patent or trademark infringement claims, litigation or interference proceedings. These proceedings could result from claims that we are violating the rights of others or may be necessary to enforce our own rights. Any such proceedings would result in substantial expense and significant diversion of management effort, and the outcome of any such proceedings cannot be accurately predicted. An adverse determination in such proceedings could subject us to significant liabilities or require us to seek licenses from third parties, which may not be available on commercially reasonable terms or at all. In addition, competitors may design around our technology or develop competing technologies. Intellectual property rights may also be unavailable or limited in some foreign countries, which could make it easier for competitors to capture or increase their market share with respect to related technologies. Further, if unauthorized copying or misuse of our products were to occur to a substantial degree, our sales could be adversely affected. Our common stock is thinly traded and its price is volatile. Our common stock presently trades on the Nasdaq Global Market, and our trading volume is generally low. For example during 2010, our average daily trading volume was approximately 26,000 shares. As a result, the ability of holders of our common stock to sell such common stock and thereby monetize their investment may be limited. In addition, the market price of our common stock has been highly volatile since we became publicly traded and could continue to be subject to wide fluctuations. The ownership of our common stock is concentrated. At December 31, 2010, Trigran Investments owned approximately 28% of our outstanding stock, and our officers and directors held approximately 11% of the outstanding stock. As a result, these stockholders are able to exercise significant influence over all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, and may have interests that diverge from those of other stockholders. This concentration of ownership may also delay, prevent or deter a change in control of the Company. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable ITEM 2. PROPERTIES We currently have the following leased properties: 1. A lease for approximately 30,500 square feet of office space in Oakland, California for our headquarters that expires in December 2013. The lease includes two five-year options to extend the term of the lease. 2. A lease for approximately 6,200 square feet of office space in Tucson, Arizona for our support center that expires in 2013. 3. A lease for approximately 6,000 square feet in Waltham, Massachusetts that expires in September 2011.Following the closure of the Waltham office in December 2009, we have subleased this property through the end of the lease. 4. A lease for an office in Shanghai, China for 2,500 square feet that expires in May 2012 to be used for research and development. We believe our facilities are sufficient for our operations currently and should be adequate to meet our needs for at least the next two years. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. Removed and reserved. 12 Table of Contents EXECUTIVE OFFICERS The following table sets forth information concerning our executive officers: Name Age Title D. Andrew Myers 39 President and Chief Executive Officer Linda L. Carloni 57 Senior Vice President, General Counsel and Corporate Secretary Robert E. Feller 42 Chief Financial Officer, Senior Vice President and Treasurer Dr. William M. Jenkins 60 Senior Vice President and Chief Scientific Officer Jessica Lindl 37 Senior Vice President, Marketing and Product Management David C. Myers 45 Senior Vice President, Sales and Service Ronald Park 44 Vice President, Product Development D. Andrew Myers joined usas President and Chief Operating Officer in January 2008 and became our Chief Executive Officer in January 2009. Prior to joining us, Mr. Myers worked at Pearson Education since 1996. His last position was as Senior Vice President, Digital Product Development for Pearson Curriculum, where he was responsible for integrating the technology teams from six preceding business units into a digital development group of 275 employees. From August 2004 to March 2007, Mr. Myers was the Chief Operations Officer for Pearson Digital Learning, where he was responsible for setting product, financial, technical and operational strategies for that 580-employee business unit. From 2002 to 2004, Mr. Myers served as Vice President Sales for Pearson Digital Learning. Mr. Myers started with Pearson as a sales representative in 1996. Pearson Education is the education division of Pearson PLC, an international media company. Mr. Myers holds an MBA from the Haas School of Business at the University of California Berkeley and a BS in finance from the University of Utah. Linda L. Carloni joined us as General Counsel in October 1999, became our Secretary in March 2000, was appointed Vice President in June 2000 and Senior Vice President in January 2009. Before joining us, Ms.Carloni was a founder and Vice President of Alere Medical Incorporated, a healthcare services start-up. Earlier in her career, Ms.Carloni worked in technology transfer for the University of California, was the general counsel of Nellcor Incorporated, a medical device company, and was an associate and a partner at the Cooley Godward law firm. She received her bachelor's degree in political science from Case Western Reserve University and her law degree from Boalt Hall School of Law at the University of California, Berkeley. Robert E. Feller joined us in December 2008 as our Chief Financial Officer. From 2006 until joining us, Mr. Feller served as Vice President, Finance and Administration at AdBrite, Inc., which operates an Internet-based advertising marketplace. Prior to AdBrite, he served in financial leadership positions of increasing responsibility at salesforce.com, a leading provider of web-based customer relationship management services, from 2003 to 2006, ending his salesforce service as Vice President, Finance. Mr. Feller began his career as an auditor with Arthur Andersen, LLP. He holds an MBA from the Ross School of Business at the University of Michigan and a BA from the University of Michigan. Dr. William M. Jenkins was appointed Chief Scientific Officer in June 2009. Dr. Jenkins is a founder and served as Senior Vice President, Product Development from November 2000 through 2008 and Chief Technical Officer from January 2009 to June 2009. From 1990 to 1996, Dr. Jenkins was an Adjunct Associate Professor at the University of California, San Francisco. Dr. Jenkins is the principal developer of our current learning exercises. Dr. Jenkins holds a B.S. in Psychology, an M.A. in Psychobiology and a Ph.D. in Psychobiology from Florida State University, with additional post-doctoral training from UCSF. Jessica Lindl joined us as Vice President of Marketing in March 2007 and was promoted to Senior Vice President in January 2009. Prior to joining us, Ms. Lindl served as Vice President of Marketing and Product Management for Riverdeep, a leading developer of educational software. Ms. Lindl held marketing management positions of increasing responsibility at Riverdeep and The Learning Company, which was acquired by Riverdeep, from 2001 through 2006. Ms. Lindl began her career in sales and sales management for AT&T. Ms. Lindl holds a bachelor’s degree in economics and international studies from Miami University in Oxford, Ohio and an MBA from the Haas School of Business at the University of California, Berkeley. David C. Myers joined us in December 2008 as Senior Vice President, Sales and Services. Prior to joining us, during 2008 Mr. Myers was the East Region Vice President of Sales for the K-12 digital division of Pearson Education, where his team consisted of over 80 sales professionals and spanned 32 states. Prior to this role, from July 2006 to December 2007 he led a smaller National team at Pearson that focused on Digital Secondary products. Previously, Mr. Myers served as a District Sales Manager at Pearson. Mr. Myers started his career as a bilingual elementary education teacher and holds Master of Education and Bachelor of Arts degrees from Brigham Young University. Ron Park joined Scientific Learning in June 2009 as Vice President, Product Development, and has over 20 years of product development experience in the software industry. Previously, Mr. Park served from 2008-2009 as founder and CTO of Arkapi Corporation, a provider of web and iPhone applications. Prior to Arkapi, Mr. Park served from 2006-2007 as VP Engineering and Products for MuleSource Inc., an open source service-oriented architecture and enterprise service bus middleware software vendor. Prior to MuleSource, from 2004 to 2007, Mr. Park was Group Director, Engineering at Siebel Systems, Inc. and Oracle Corporation after its acquisition of Siebel. Earlier in his career Mr. Park held various management and engineering positions at both large and small software companies. 13 Table of Contents Mr. Park holds a BS in Computer Science and Engineering from the University of California, Los Angeles, and an MBA from The Wharton School at the University of Pennsylvania. There are no family relationships among our officers or directors. PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES (a) Market Information. Our common stock currently is, and since March 29, 2010 has been, traded on the Nasdaq Global Market under the symbol "SCIL”.Prior to March 29, 2010, our common stock traded on the Nasdaq Capital Market under the symbol “SCIL”. The following table sets forth, for the periods indicated, the closing high and low sales prices per share of our common stock as reported on the NASDAQ Global Market and NASDAQ Capital Market, as applicable. High Low Fiscal year ending December 31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ending December31, 2009 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Stockholders As of February 28, 2011, the approximate number of stockholders of record of our common stock was 94. Dividend Policy We have never declared or paid cash dividends on our common stock, and we do not anticipate paying any cash dividends in the foreseeable future. Our current Loan and Security Agreement with Comerica Bank provides that we may not pay any dividends other than stock dividends during the term of the Agreement. 14 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans For information regarding securities authorized for issuance under equity compensation plans, see Item 12. Performance Measurement Comparison The following chart compares the cumulative total stockholder return of Scientific Learning Common Stock for the five years ended December 31, 2010 with the cumulative total return during the same period of (i) the NASDAQ Composite Market Index and (ii) a Scientific Learning constructed peer group index. The companies in the peer group index were selected on the basis of similarity in the nature of their business. At December 31, 2010, the peer group included Renaissance Learning Inc., Scholastic Corporation, K12 Inc, Archipelago Learning and Princeton Review. Over the last five years we have changed companies in the peer group because of acquisitions, changes in business, new companies entering the market and other changes affecting peer group companies. This table shows these changes: Members of Peer Group Tenure in Peer Group Excelligence Removed from peer group after September 30, 2006 after it stopped trading. K12 Inc Added to peer group in 2008 after going public in December 2007. Archipelago Learning Added to peer group in 2010 after going public in November 2009. Plato Learning Inc. Removed from peer group in May 2010 after it was acquired. The comparison assumes $100 was invested on December 31, 2005 in Scientific Learning Common Stock and in each of the foregoing indices. It also assumes reinvestment of dividends. The performance shown in the graph below should not be considered an indication of future performance. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Not applicable (b) Not applicable (c) Not applicable 15 Table of Contents ITEM 6.SELECTED FINANCIAL DATA In thousands, except per share amounts Year Ended December 31, Statement of Operations Data: Revenues: Products $ Service and support Total revenues Cost of revenues: Cost of products Cost of service and support Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Impairment charge - Total operating expenses Operating income (loss) Interest and other income (expense), net ) Income (loss) before income tax ) ) 72 Provision for income taxes (income tax benefit) ) Net income (loss) $ ) $ $ ) $ $ Basic net income (loss) per share $ ) $ $ ) $ $ Shares used in computing basic net income (loss) per share Diluted net income (loss) per share $ ) $ $ ) $ $ Shares used in computing diluted net income (loss) per share Balance Sheet Data: Cash and cash equivalents $ Short-term investments - Working capital ) Total assets Stockholders’ equity (1) (1)We have paid no cash dividends since our inception. 16 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Overview We develop, distribute and license technology that accelerates learning by applying proven research on how the brain learns. Based on more than thirty years of neuroscience and cognitive research, our family of products improves brain fitness with technology-based exercises that build the cognitive skills required to read and learn effectively. Extensive outcomes research by independent researchers, our founding scientists, school districts and our company demonstrates the rapid and lasting gains achieved through participation in our products. Our products are marketed primarily to K-12 schools in the U.S., to whom we sell through a direct sales force. To facilitate the use of our products, we offer a variety of on-site and remote professional and technical services, as well as phone, email and web-based support. Since our inception, learners have used our products nearly three million times and over 7,000 schools have purchased at least $10,000 of our product licenses and services. As of December 31, 2010, we had 212 full-time equivalent employees, compared to 201 at December 31, 2009. Business Highlights We market our Fast ForWord and Reading Assistant products primarily as a reading intervention solution for struggling and special education students and English Language Learners. According to the U.S. Department of Education (USDE), in 2009, 67% of fourth graders in the United States were not “proficient”in reading and 33% performed belowthe” basic” level. Between 2007 and 2009, there was no change in average 4th grade reading scores.While our installed base is growing, the over 7,000 schools that have purchased at least $10,000 of our product licenses and services represent a small fraction of the approximately 117,000 K-12 schools in the U.S. States provide school districts with the majority of their funding, and those funds are also sometimes used to purchase our products. Additionally, federal education funds are a critical resource in helping school districts address the needs of the most challenged learners. We believe that a significant proportion of our sales are funded by federal sources, particularly Title I and IDEA (special education) grants. During 2010, school districts focused more attention on balancing operating budgets than on investing in tools to improve student achievement. We experienced a substantial decline in booked sales in 2010 compared to 2009, which we believe resulted from state budget pressures, uncertainty about future education policies, and an increasing trend toward using federal funds wherever possible to save teacher jobs and core programs rather than on supplemental programs focused on struggling learners. In February 2010, the Center on Budget and Policy Priorities estimated that for the current fiscal year, which began July 2010, 46 states had budget shortfalls totaling $130 billion, or 20% of budgets in those states. The fact that schools have until September 2011 to spend remaining ARRA funds gives them the flexibility to wait for news regarding additional federal funding to save teacher jobs and developing education policies. As a result, we believe that many school districts have delayed their purchasing decisions. Despite the recent attention school districts have paid to balancing their budgets, we believe our solutions will remain well-positioned for federal Title I, IDEA and competitive funding opportunities such as Race to the Top and School Improvement Grants, due to the continued emphasis on national achievement mandates and education reform. Company Highlights Our total revenue decreased by 22% during 2010 as compared to 2009.Our total booked sales decreased by 30% during 2010 as compared to 2009.(Booked sales is a non-GAAP financial measure.For more explanation on booked sales, see Revenues below). K-12 booked sales decreased by 32% during 2010 as compared to 2009. In 2010, we closed five transactions in excess of $500,000 totaling $3.7 million compared to 20 such transactions totaling $22.2 million in 2009.The $18.5 million decline in transactions approximates the decline in our K-12 business. In 2011, we expect that large deals will continue to drive our business with an expected significant contribution from SciLEARN Enterprise, a new browser-based platform hosted by the school district or learning institution. We expect that our new platform enables us to expand our per student licensing option to the broader U.S. K-12 market, and we anticipate that in 2012 and later we will become less dependent on large deals. We believe our new platform will enable us to significantly increase the number of smaller, more predictable transactions and recurring revenue.Non-school sales, including private practice, international, direct to consumer, virtual schools and OEM customers, increased by 10% during 2010 as compared to 2009. Operating expenses increased by 7% during 2010 as compared to 2009, and included a non-cash impairment charge of $3.9 million. 17 Table of Contents Results of Operations Revenues The following table sets forth information relating to our revenues (dollar amounts in thousands): Year ended December 31, 2009-2010 2008-2009 % Change % Change Products $ $ $ )% % Service and support % )% Total revenues $ $ $ )% % 2010 versus 2009: Product revenues decreased by $13.4 million in 2010 compared to 2009. The decrease in 2010 from 2009 was primarily due to lower U.S. K-12 booked product sales as school districts continued to struggle with current and anticipated budget shortfalls. Our service and support revenue increased by $1.5 million in 2010 compared to 2009 due to a higher renewal rate as we continue to focus on increasing product effectiveness and customer success. For 2010, our renewal rate increased to 88% from 80% in 2009. Renewal rate is determined by dividing the number of school sites that renewed annual support and maintenance contracts by the total number of sites whose contracts were expiring in the period. 2009 versus 2008: Product revenues increased by $7.6 million in 2009 compared to 2008. The increase in 2009 was primarily due to higher U.S. K-12 booked sales, which reflected the increased federal funding made available to schools by ARRA. Booked sales included one transaction for $6.9 million for which we recognized product revenue of $3.2 million in 2009. Our service and support revenue was fairly consistent in 2009 compared to 2008. In 2008 we recognized OEM revenue relating to the Reading Assistant operations that we did not repeat in 2009. This was offset primarily by an increase in the number of implementation service days delivered. We believe that recurring revenue is an important measure of our operating performance. In 2010, the recurring portion of our revenue stream increased 11% to $12.3 million. The following table sets forth information relating to our recurring revenues (dollar amounts in thousands): Year Ended December 31, Products: Recurring 1 $ $ $ $
